Citation Nr: 0630732	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), myocardial infarction (MI), three 
vessel coronary artery disease (CAD), and hypertension.

2.  Entitlement to an increased evaluation for post-traumatic 
stress syndrome (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2000 and 
September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006, the Board granted the veteran's motion to 
advance his case on the docket, due to his age.  

This case has been before the Board previously.  In April 
2001, the case was remanded to afford the veteran the 
opportunity to testify before the RO.  In March 2002, the 
Board granted the veteran's claim to reopen the previously 
denied claim for service connection for cardiovascular 
disability.  The claim for service connection was then the 
subject of a development memorandum dated the same month and, 
subsequently in September 2003, the subject of a remand in 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
requested development having been completed, the case is now 
again before the Board.

The issue of entitlement to an increased evaluation for PTSD 
being addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not establish that the veteran's 
currently diagnosed ASHD, MI, three vessel CAD, and 
hypertension is the result of active service or that 
hypertension was manifest within the year following discharge 
from active service.


CONCLUSION OF LAW

ASHD, MI, three vessel CAD, and hypertension was not incurred 
in service and service connection for hypertension may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's claim was made prior to the effective date of 
the VCAA.  The veteran's original claim was to reopen the 
previously denied claim for service connection for a heart 
condition.  The Board granted this claim in a March 2002 
decision.  The claim for service connection for a heart 
condition was subsequently remanded for further development, 
including to provide appropriate VCAA notice.  Accordingly, 
the RO provided post-adjudication VCAA notice in a March 2004 
letter.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  Subsequent 
additional notice was provided in August 2006 concerning the 
establishment of disability ratings and effective dates 
should the claim for service connection be granted.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

The action of the RO described above provided a meaningful 
opportunity to participate effectively in the processing of 
the claim and to submit additional argument and evidence, 
which he did, and to address the issues at a hearing, which 
he also did before a local hearing officer sitting at the RO.  
For these reasons, any procedural defect caused by the timing 
of notice was cured and the veteran has not been prejudiced 
by any defect in the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  In addition, the Board notes that the 
veteran was afforded a VA examinations.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for ASHD, MI, Three Vessel CAD, 
and Hypertension

The veteran contends that he suffers from a heart condition 
that is the result of hypertension with which he was first 
diagnosed during active service and has been manifest from 
that time to the present.  For reasons explained below, the 
Board finds that the evidence does not support his 
contentions.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with ASHD, MI, three vessel 
CAD, and hypertension.  However, the medical evidence does 
not show that hypertension was diagnosed within the year 
following the veteran's discharge from service, or that the 
veteran's heart condition, including hypertension, is 
otherwise the result of the veteran's service.

Service medical records show that the veteran was examined 
prior to his induction into active service in May 1943.  At 
this time, no findings of any cardiovascular defects, 
diagnoses, or other abnormalities were made.  Blood pressure 
was shown to measure 145 over 80, and pulse was 84 sitting, 
112 after exercise, and 80 after two minutes.  Chest X-ray 
was normal, and the veteran's cardiovascular system was then 
found to be normal also.

Thereafter, however, available service medical records 
reflect that the veteran was diagnosed and treated for 
hypertension during active service.  In June 1945 he reported 
complaints of nervousness, headache, shortness of breath, and 
a feeling as if his heart were pounding against his chest.  
He was having difficulty sleeping, and had lost weight.  He 
told the examining doctor that he had been treated for 
nervousness and paroxysmal tachycardia prior to his entrance 
into active service.  The examiner observed the veteran to 
present as tense and nervous, and to exhibit a very coarse 
tremor in his hands.  Deep reflexes were hyperactive.  
However, the physician noted he had not detected a paroxysmal 
tachycardia, and stated that the examination was otherwise 
not remarkable.  In January 1946, the records show the 
veteran reported with continuing complaints of headache and 
dizziness.  It was noted the veteran had been exposed to much 
stress and pressure during the war.  His blood pressure was 
found to measure in the range of 170 over 100 to 156 over 96.  
The physician noted that Aminophylin and Phenobarbital had 
been prescribed, to no effect. Arterial hypertension was 
diagnosed, and the veteran was transferred to the U.S. Naval 
Hospital in San Diego for further treatment and disposition.

During hospitalization, it was determined that the veteran 
did not manifest hypertension.  Hospital records show that 
the veteran was admitted with a diagnosis of arterial 
hypertension in January 1946.  The veteran reported 
complaints of headaches, dizziness, and nervous spells of one 
year in duration.  He again reported the pre-service 
treatment for nervousness and paroxysmal tachycardia.  The 
veteran underwent a period of observation and evaluation.  
During a 24-hour period, blood pressure readings were taken 
hourly.  Physical examination was reported to be essentially 
negative, and blood pressure readings failed to reveal a 
pressure above 140 over 90 throughout.  Rather, the physician 
reported, most readings were around 110 over 80 which, the 
physician opined did not bear out the diagnosis of 
hypertension.  The physician concluded that the veteran's 
symptoms were on a functional basis, and not of sufficient 
significance to warrant further study.  Six days after 
admission, the veteran's diagnosis was changed to no disease 
following medical observations.  He was discharged to duty 
after 15 days in hospital.  No further complaints of or 
treatment for hypertension or a heart condition was noted.

The veteran's report of discharge at separation from active 
service reflects a history of arterial hypertension during 
service, but notes no current findings of cardiovascular 
defects, diagnoses, or other abnormalities.  Blood pressure 
was shown to measure 126 over 80 and 124 over 78 after three 
minutes of exercise.  Pulse was measured at 74 before 
exercise, 92 after exercise, and 78 three minutes after 
exercise.  Condition of arteries and veins was found to be 
normal, and X-ray of the chest was also found to be normal.

Thereafter, the earliest medical evidence of a heart 
condition or hypertension is dated in 1994, 48 years after 
his discharge from active service and well beyond the one-
year presumptive period.

In January 1999, the veteran's treating physicians, Robin 
Girdhar, M.D., F.A.C.C., and Andrew A. Farkas, M.D., 
proffered opinions that tend to relate the veteran's current 
heart conditions to his inservice treatment for hypertension.  
Dr. Girdhar noted that his review of the veteran's service 
medical records revealed inservice findings of and treatment 
for hypertension with dizziness and headache.  The physician 
observed that the records were not complete and it was not 
possible to ascertain the exact duration of the veteran's 
hypertension.  However, the physician stated, long-standing 
hypertension clearly can lead to progressive heart disease, 
such as CAD, and is a risk factor for some of the medical 
problems that the veteran now manifests, including CAD, left 
ventricular dysfunction, mitral regurgitation, prior inferior 
wall MI, and compensated congestive heart failure.  Dr. 
Farkas noted that he also reviewed the veteran's service 
medical records showing diagnosis of and treatment for 
hypertension in service.  Citing the veteran's report that 
the hypertension was not treated, the physician observed that 
long-standing hypertension of many years duration is a strong 
risk factor for development of arteriosclerotic CAD with MI.  
The physician opined that the hypertension diagnosed in 1946 
was a contributing risk factor to the veteran's subsequent 
MI.

A review of the record in June 1999 by a VA examiner 
concluded that insufficient evidence existed to suggest that 
the veteran had manifested hypertension during active 
service.  While he was observed in January 1946 for high 
blood pressure, no evidence of elevated blood pressure was 
documented.  Therefore, the currently manifested heart 
condition could not be etiologically related to active 
service.  The same examiner expounded on his findings and 
opinion in February 2000.  He discussed in greater detail the 
circumstances of the veteran's treatment for hypertension in 
service and the subsequent findings after his January 1946 
period of observation and evaluation in hospital that the 
veteran had not, in fact, manifested hypertension.  The 
examiner's conclusion remained that the veteran did not 
manifest hypertension in service.

In March and April 2004, the veteran's claims file was 
reviewed by two VA examiners and the veteran was himself 
evaluated.  The resulting reports show an in depth review of 
the claims file, including service medical records and all 
subsequent VA and non-VA medical evidence.  After review, the 
examiner concluded that the veteran's present cardiac 
condition could not be the result of untreated hypertension 
incurred as the result of, or otherwise etiologically linked 
to, the veteran's active service.  His reasoning, the 
physician explained, was that clinical findings showed none 
of the end-organ damage that would be expected had high blood 
pressure been present and untreated for that period of time.  
Renal function has been found to be normal throughout, and no 
proteinuria was found.  Electrocardiogram did not reveal any 
evidence of left ventricular hypertrophy.  In summary, the 
physician found that the medical evidence simply did not 
substantiate the argument that hypertension diagnosed and 
treated during active service was present at discharge and 
continued thereafter untreated to the present, causing the 
currently diagnosed cardiac problems.  Rather, the physician 
opined that the veteran's current cardiac condition was a 
natural progression of CAD in a person, which can happen even 
in the absence of hypertension.

The Board accords the greater probative weight to the VA 
examiners who conducted the March-April 2004 records review 
and examination of the veteran.  This is so because the 
examiners reviewed the entire record.  It is acknowledged 
that the veteran's private medical physicians have the 
requisite medical qualifications.   However, they did not 
have the benefit of review of the entire medical record.  In 
addition, they based their opinions in part on the veteran's 
reported medical history that he had untreated hypertension.  
This conclusion, as noted by the VA examiners, is simply not 
born out by the medical evidence of record.  The Board notes 
that the Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (citing Layno v. Brown, 6 Vet. App. 
465, 469 (1994)); Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

The medical evidence presents no other findings or opinions 
linking the veteran's currently diagnosed heart condition to 
his active service.

The first medical evidence of a diagnosis of a heart 
condition is dated in 1994-48 years following the veteran's 
discharge from active service.  In addition, the record 
reflects no probative opinions opinion etiologically relating 
the disability to the veteran's active service or, in the 
alternative, the onset of hypertension within the presumptive 
period.  As discussed above, the private opinions submitted 
on behalf of the veteran's argument base their opinions on a 
finding that the veteran had long-standing, untreated 
hypertension.  This position has not been borne out by the 
record.  Rather, medical evidence demonstrates that the 
veteran not only did not manifest hypertension in service, 
but clinical medical evidence establishes that he did not 
have long-standing, untreated hypertension.  Moreover, the 
examiners who conducted the March-April 2004 VA examinations 
for heart and hypertension opined that the veteran's 
currently manifested cardiac condition is a result of natural 
disease progression, and not the result of active service, of 
long-standing hypertension, or hypertension that had its 
onset during the presumptive period.

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of a heart condition to include ASHD, MI, three vessel CAD, 
and hypertension, is required to support the claim.  The 
veteran as a layperson is not competent to offer a medical 
opinion and consequently his statements to the extent that he 
associates the post-service diagnosis to service do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). Therefore, the Board must reject the veteran's 
statements as favorable evidence linking post-service ASHD, 
MI, three vessel CAD, and hypertension to service.  Absent 
medical evidence of a causal link between the currently 
diagnosed right ASHD, MI, three vessel CAD, and hypertension 
and the veteran's service, the Board finds the claim for 
service connection must be denied.

As the preponderance of that medical evidence is against the 
claim, entitlement to service connection for a heart 
condition to include ASHD, MI, three vessel CAD, and 
hypertension is not established. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for ASHD, MI, three vessel CAD, and 
hypertension is denied.


REMAND

The veteran also seeks an increased evaluation for his 
service-connected PTSD.  The Board observes that the most 
recent VA examination report concerning PTSD is dated in 
November 2001, and the most recent treatment records are 
dated in 2003.  The veteran has consistently argued that his 
condition is worse than originally evaluated.

As recently as March 2006, VA treatment records show that the 
veteran has been treated for his PTSD.  In addition, in May 
2006, the veteran submitted additional medical evidence, 
absent waiver of review by the agency of original 
jurisdiction (AOJ).  The RO has not yet had the opportunity 
to review the evidence and prepare a supplemental statement 
of the case (SSOC).  Finally, it is noted that the veteran's 
substantive appeal as to this issue was received in December 
2001, when the claim for a heart condition was also pending.  
With his substantive appeal, the veteran submitted a request 
for a hearing before the local RO hearing officer.  It is not 
certain that the RO has had an opportunity to schedule the 
veteran for the requested hearing.

The Board therefore finds that it is necessary to remand this 
claim for further development, including to obtain recent 
treatment records and afford the veteran opportunity for 
hearing, as well as a VA examination to determine the nature 
and extent of his service-connected PTSD and to afford the RO 
an opportunity to review this evidence in the first instance.  
See 38 C.F.R. §§  3.159(c)(4), 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all copies of 
treatment records from VA Medical Center 
in Altoona and DuBois, Pennsylvania from 
June 2003 to the present.  Obtain any and 
all copies of treatment records from VA 
and non-VA health care providers the 
veteran may identify.  Secure release of 
private medical records where 
appropriate.

2.  Ask the veteran if he still wishes to 
testify at a hearing before a local RO 
hearing officer.  If he does, take all 
appropriate steps to accommodate this 
request.

3.  After completion of #1-2 above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be sent to the examiner for review.  The 
examiner should summarize the medical 
history of the service-connected PTSD; 
describe any current symptoms and 
manifestations attributed to the PTSD; 
provide diagnoses for any and all 
psychoneurological pathology.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for his service connected PTSD 
with application of all other appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


